UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 OMB APPROVAL OMB Number:3235-0157 Expires:January 31,2008 Estimated average burden hours per response …… 3 Form N-8F Application for Deregistration of Certain Investment Companies I. General Identifying Information 1. Reason fund is applying to deregister (check only one; for descriptions, see Instruction 1 above): ýMerger ¨Liquidation ¨Abandonment of Registration (Note:Abandonments of Registration answer only questions 1 through 15, 24 and 25 of this form and complete verification at the end of the form.) ¨Election of status as a Business Development Company (Note:Business Development Companies answer only questions 1 through 10 of this form and complete verification at the end of the form.) 2. Name ofFund:The Tocqueville Alexis Trust 3. Securities and Exchange Commission File No.: 811-08428 4. Is this an initial Form N-8F or an amendment to a previously filed Form N-8F? ý Initial Application¨ Amendment 5. Address of Principal Executive Office (include No. & Street, City, State, Zip Code): 40 W. 57th Street, 19th Floor New York, New York10019 6. Name, address and telephone number of individual the Commission staff should contact with any questions regarding this form: Steve Tyrrell Tocqueville Alexis Trust 40 W. 57th Street, 19th Floor New York, New York10019 (212) 698-0745 7. Name, address and telephone number of individual or entity responsible for maintenance and preservation of fund records in accordance with rules 31a-1 and 31a-2 under the Act [17 CFR 270.31a-1, .31a-2]: Tocqueville Asset Management L.P. 40 W. 57th Street, 19th Floor New York, New York10019 NOTE:Once deregistered, a fund is still required to maintain and preserve the records described in rules 31-a and 31-a2 for the periods specified in those rules. 8. Classification of fund (check only one): ýManagement company; ¨Unit investment trust; or ¨Face-amount certificate company. 9. Subclassification if the fund is a management company (check only one): ý Open-end¨ Closed-end 10. State law under which the fund was organized or formed (e.g., Delaware, Massachusetts):Delaware 11. Provide the name and address of each investment adviser of the fund (including sub-advisers) during the last five years, even if the fund’s contracts with those advisers have been terminated: Tocqueville Asset Management L.P. 40 W. 57th Street, 19th Floor New York, New York10019 12. Provide the name and address of each principal underwriter of the fund during the last five years, even if the fund’s contracts with those underwriters have been terminated: Lepercq, de Neuflize/Tocqueville Securities, L.P. 40 W. 57th Street, 19th Floor New York, New York10019 13. If the fund is a unit investment trust (“UIT”) provide: (a) Depositor’s name(s) and address(es): (b) Trustee’s name(s) and address(es): 14. Is there a UIT registered under the Act that served as a vehicle for investment in the fund (e.g., an insurance company separate account)? ¨ Yesý No If Yes, for each UIT state: Name(s): File No.:811- Business Address: 15. (a) Did the fund obtain approval from the board of directors concerning the decision to engage in a Merger, Liquidation or Abandonment of Registration? ý Yes¨ No If Yes, state the date on which the board vote took place:August 8, 2006 -2- If No, explain: (b) Did the fund obtain approval from the shareholders concerning the decision to engage in a Merger, Liquidation or Abandonment of Registration? ý Yes¨ No If Yes, state the date on which the shareholder vote took place:October 27, 2006 If No, explain: II. Distributions to Shareholders 16. Has the fund distributed any assets to its shareholders in connection with the Merger or Liquidation? ý Yes¨ No (a) If Yes, list the date(s) on which the fund made those distributions: October 31, 2006 (b) Were the distributions made on the basis of net assets? ý Yes¨ No (c) Were the distributions made pro rata based on share ownership? ý Yes¨ No (d) If No to (b) or (c) above, describe the method of distributions to shareholders.For Mergers, provide the exchange ratio(s) used and explain how it was calculated: (e) Liquidations only: Were any distributions to shareholders made in kind? ¨ Yes¨ No If Yes, indicate the percentage of fund shares owned by affiliates, or any other affiliation of shareholders: 17. Closed-end funds only: Has the fund issued senior securities? ¨ Yes¨ No If Yes, describe the method of calculating payments to senior securityholders and distributions to other shareholders: 18. Has the fund distributed all of its assets to the fund’s shareholders? ý Yes¨ No If No, (a) How many shareholders does the fund have as of the date this form is filed? (b) Describe the relationship of each remaining shareholder to the fund: 19. Are there any shareholders who have not yet received distributions in complete liquidation of their interests? -3- ¨ Yes ý No If Yes, describe briefly the plans (if any) for distributing to, or preserving the interests of, those shareholders: III. Assets and Liabilities 20. Does the fund have any assets as of the date this form is filed? (See question 18 above) ¨ Yesý No If Yes, (a) Describe the type and amount of each asset retained by the fund as of the date this form is filed: (b) Why has the fund retained the remaining assets? (c) Will the remaining assets be invested in securities? ¨ Yes¨No 21. Does the fund have any outstanding debts (other than face-amount certificates if the fund is a face-amount certificate company) or any other liabilities? ¨ Yesý No If Yes, (a) Describe the type and amount of each debt or other liability: (b) How does the fund intend to pay these outstanding debts or other liabilities? IV. Information about Event(s) Leading to Request for Deregistration 22. (a) List the expenses incurred in connection with the Merger or Liquidation: (i) Legal expenses: $110,516 (ii) Accounting expenses:$7,500 (iii) Other expenses (list and identify separately): $415
